Citation Nr: 1419201	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-13 050A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for psychoneurosis, gastrointestinal disturbance. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 1943 to
April 1946. 

This matter came before the Board of Veterans' Appeal (Board) on appeal from a
July 2006 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio.  

The matter was previously before the Board in July 2010 at which time the Board
denied the benefits sought on appeal.  The Veteran appealed the Board's July 2010
decision to the U S Court of Appeals for Veterans Claims (Court).  In March 2011,
his representative and VA's Office of General Counsel, representing the Secretary
of VA, filed a Joint Motion requesting that the Court vacate the Board's decision
and remand the case for readjudication in compliance with directives specified.   The Court issued an order in April 2011 granting the Joint Motion, and returned the
case to the Board.  

In September 2011, July 2012, February 2013, and September 2013, the Board remanded this matter for additional development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2013, the Board specifically remanded this matter to obtain additional evidence with the Veteran's assistance.  The Board noted in the remand that the Veteran had submitted a completed VA Form 21-4142, Authorization and Consent to Release Information dated in June 2013, identifying outstanding records from Blanchard Valley Hospital.  Pursuant to the Board's remand, the AOJ sent the Veteran a letter in September 2013 requesting that he return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to obtain records from Blanchard Valley Hospital.  In an October 2013 letter, the Veteran responded that he had already submitted everything he had.  The Board notes that the Veteran was not asked to submit any additional evidence but rather return the release form to assist the AOJ in obtaining records from Blanchard Valley Hospital on his behalf.  While he had previously submitted the release form, the time period in which the AOJ could have executed that form has since expired.  

The Court of Appeals for Veterans Claims has held, that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  To afford the Veteran all benefit of the doubt and assist him with regard to the claim, the Board will remand to obtain the records he has identified. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain treatment records from Blanchard Valley Hospital.  All attempts to obtain the records must be documented in the claims folder. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. If, and only if, the identified records from Blanchard Valley Hospital are obtained and associated with the claims file, arrange for a health care provider with appropriate expertise to review the Veteran's VA claims folder.  The provider should discuss the conditions to include gastrointestinal symptoms that the Veteran experienced while he was treated at Blanchard Valley Hospital. 

The provider should provide an opinion, with supporting rationale, as to: 

Whether it is at least as likely as not any of these conditions are part of the appellant's service-connected psychoneurosis, gastrointestinal disturbance.

Whether it is at least as likely as not any of these conditions are caused or aggravated by the service-connected psychoneurosis, gastrointestinal disturbance.

A discussion of the reasons behind all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. Upon completion of the supplemental medical opinion ordered above, review the report to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



